In re Thompson, John; — Defendant; Applying for Supervisory and/or Remedial Writ; Parish of Orleans Criminal District Court Div. “M” No. 326-935.
Writ granted for the sole purpose of transferring the application to the district court for a hearing at which the court will direct the district attorney and Department of Public Safety and Corrections, Division of Probation and parole to cooperate and move relator’s cases toward disposition. See State v. Grimmett, 98-0396 (La.3/13/98), 712 So.2d 862.
KIMBALL, J. not on panel.